
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 334
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Ms. Loretta Sanchez of
			 California submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling on the Government of Vietnam to
		  release from prison, end the detention without trial, and cease the harassment
		  and house arrest of the people who signed the Manifesto on Freedom and
		  Democracy for Vietnam, and expressing the sense of Congress that the President
		  should encourage Vietnam to release such people from prison and to direct the
		  Secretary of State to establish a Countries of Particular Concern list to
		  condemn countries like Vietnam, which engage in particularly severe
		  violations of human rights.
	
	
		Whereas on April 8, 2006, 118 Vietnamese citizens signed a
			 Manifesto on Freedom and Democracy for Vietnam, with the objective to
			 reestablish fundamental rights of the people of Vietnam, sacred
			 rights of the Vietnamese nation [which] have been brutally trampled upon the
			 moment the communist government was installed in Vietnam;
		Whereas these 118 Vietnamese citizens who signed the
			 Manifesto are referred to as the Bloc 8406, based on date the Manifesto was
			 signed, on the eighth day of April in the year 2006;
		Whereas the Manifesto calls on those inside and outside
			 Vietnam to support peaceful, nonviolent action to bring democracy and basic
			 human rights to the Vietnamese people;
		Whereas 13 of these brave supporters of democracy have
			 since been sentenced to a total of 68 years in prison for signing the
			 Manifesto;
		Whereas 11 of these democracy advocates have since been
			 detained by the Government of Vietnam for 18 months or more, for signing their
			 names to the Manifesto;
		Whereas at least five other signers of the peaceful,
			 nonviolent Manifesto have been harassed and placed under house arrest by the
			 Government of Vietnam; and
		Whereas in addition to the 118 signers of the Manifesto,
			 the Government of Vietnam has continued to harass, arrest, and detain peaceful,
			 nonviolent supporters of democracy: Now, therefore, be it
		
	
		That—
			(1)the House of
			 Representatives—
				(A)calls on the
			 Government of Vietnam to release those imprisoned for signing the Manifesto on
			 Freedom and Democracy for Vietnam, including—
					(i)Father Nguyen Van Ly, sentenced to 8
			 years;
					(ii)Nguyen Phong,
			 sentenced to 6 years;
					(iii)Nguyen Binh
			 Thanh, sentenced to 5 years;
					(iv)Nguyen Bac
			 Truyen, jurist, sentenced to 4 years;
					(v)Nguyen Van Dai,
			 lawyer, sentenced to 5 years;
					(vi)Le
			 Thi Cong Nhan, lawyer, sentenced to 4 years;
					(vii)Tran Quoc Hien,
			 jurist, sentenced to 5 years;
					(viii)Le Van Soc, Hoa
			 Hao Buddhist, sentenced to 6 years;
					(ix)Hang Tan Phat,
			 sentenced to 6 years;
					(x)Truong Quoc Huy,
			 sentenced to 6 years;
					(xi)Truong Minh Duc,
			 sentenced to 5 years;
					(xii)Pastor Nguyen
			 Thi Hong, sentenced to 3 years;
					(xiii)Nguyen Van Hai,
			 sentenced to 2.5 years;
					(xiv)Luong Van Sinh,
			 sentenced to 2 years;
					(xv)Vu
			 Hoang Hai, sentenced to 2 years and 2 years probation;
					(xvi)Nguyen Ngoc
			 Quang, sentenced to 3 years;
					(xvii)Nguyen Ngoc
			 Quang, sentenced to 5 years; and
					(xviii)Doan Van Dien, sentenced to an unknown
			 number of years; and
					(B)urges the
			 Government of Vietnam to end its detention of those who are being held without
			 a trial, for their signature to the Manifesto, including—
					(i)Le
			 Ba Triet;
					(ii)Ho
			 Thi Bich Khuong;
					(iii)Vu
			 Van Hung;
					(iv)Dang Hung;
					(v)Pham Thanh Nghien;
					(vi)Pham Van Troi;
					(vii)Ngo Quynh;
					(viii)Vu Hung;
					(ix)Nguyen Van Tuc;
					(x)Nguyen Xuan Nghia;
					(xi)Tran Duc Thach; and
					(xii)Le Thi Kim Thu; and
					(C)insists that the Government of Vietnam
			 cease harassment, police surveillance, and house arrest of those nonviolent
			 democracy advocates who signed the Manifesto, including—
					(i)Do
			 Nam Hai, co-founder of Bloc 8406;
					(ii)Tran Khai Thanh
			 Thuy, novelist;
					(iii)Hong Trung,
			 Seventh-day Adventist pastor;
					(iv)Nguyen Hong
			 Quang, Mennonite pastor;
					(v)Pham
			 Ngoc Thach, Mennonite evangelist;
					(vi)Nguyen Tan Hoanh (aka Doan Huu Chuong),
			 labor rights activist;
					(vii)Somsak Khunmi (aka Nguyen Quoc Hai);
					(viii)Nguyen The Vu; and
					(ix)Le Nguyen Sang, medical doctor; and
					(2)it is the sense of
			 the House of Representatives that—
				(A)the President should request that the
			 President of Vietnam release all of these nonviolent, peaceful supporters of
			 Democracy; and
				(B)the President should direct the Secretary
			 of State to establish a Countries of Particular Concern list to condemn
			 countries like Vietnam, which engage in particularly severe
			 violations of human rights, parallel in structure to the Countries of
			 Particular Concern list for countries with particularly severe
			 violations of religious freedom, as mandated under the International
			 Religious Freedom Act of 1998 and amended under Public Law 106–55.
				
